Citation Nr: 1018881	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to 
August 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In a February 2008 decision, the Board denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  

The Veteran appealed the Board's February 2008 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a July 2009 memorandum decision, set aside 
the Board's decision and remanded the matter to the Board for 
further development consistent with the decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In light of the Court's decision, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board's February 2008 decision relied on a June 2005 VA 
audiological examiner's opinion that she was "unable to 
determine the etiology of the Veteran's hearing loss without 
resorting to mere speculation."  The Court's July 2009 
memorandum decision determined that this medical opinion was 
inadequate for rating purposes as it failed to discuss 
whether the Veteran's reported inservice acoustic trauma 
would have any detrimental effect on the Veteran's hearing 
and lacked medical analysis that prevented the Board from 
making a fully informed evaluation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court 
noted that an examiner's conclusion that an etiology opinion 
is not possible without resorting to speculation is a medical 
conclusion that must be "based on sufficient facts or 
data," and the opinion "must support its conclusion with an 
analysis that the Board can consider and weigh" to be 
adequate.  It must be clear that the examiner considered 
"all procurable and assembled data."  Moreover, in such 
cases the examiner should clearly and precisely identify what 
facts cannot be determined or that the actual cause of the 
claimed disability cannot be selected from multiple potential 
causes.

The Board therefore finds that a remand is warranted in this 
case to obtain another medical opinion regarding the etiology 
of any bilateral hearing loss, to include the rationale for 
all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  If the VA medical examiner who 
conducted the June 2005 examination is 
available, VA should refer the entire 
claims file, which should include a 
complete copy of this remand order, to 
that examiner and ask her to provide 
complete rationale with medical analysis 
of all the relevant facts and data to 
support her opinion that she was unable 
to determine the etiology of the 
Veteran's hearing loss without resorting 
to mere speculation.

2.  If the medical provider who conducted 
the June 2005 examination is NOT 
available, the Veteran must be afforded 
another VA audiologic examination to 
determine the current nature and etiology 
of any bilateral hearing loss found.  The 
claims folder must be provided to and 
reviewed by the examiner.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether 
any current bilateral hearing loss is 
related to the Veteran's service, or to 
any incident therein, to include noise 
exposure.  The objective medical findings 
at the time of the August 1955 separation 
examination, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account and discussed.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resorting to speculation, it must 
be so stated and a rationale provided for 
such medical conclusion.  

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



